Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 21, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154622(65)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PATRICIA MERCHAND,                                                                                        Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 154622
  v                                                                 COA: 327272
                                                                    Ingham CC: 12-001343-NH
  RICHARD L. CARPENTER M.D.,
            Defendant-Appellant,
  and
  MID-MICHIGAN EAR, NOSE, AND
  THROAT, P.C.,
             Defendant.
  ____________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before December 27, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 21, 2016
                                                                               Clerk